     Case 2:18-cv-01479-KOB-HNJ Document 173 Filed 03/25/19 Page 1 of 3             FILED
                                                                           2019 Mar-25 AM 11:02
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                IN THE UNITED STATED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP.,               )
et al.,                                )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                           Case No. 2:18-CV-01479-KOB
                                       )
PRIORITY HEALTHCARE CORP.,             )
et al.,                                )
                                       )
      Defendants.                      )



                          MOTION TO WITHDRAW

      Derrelle M. Janey moves the Honorable Court for an Order withdrawing as

counsel of record for defendants Geneva Oswalt, Melissa “Missy” Sheffield, and

Ashley Tigrett.     Defendants Geneva Oswalt, Melissa “Missy” Sheffield, and

Ashley Tigrett will not be prejudiced by the withdrawal and will continue to be

represented by William C. Athanas of the law firm of Waller Lansden Dortch &

Davis, LLP.
Case 2:18-cv-01479-KOB-HNJ Document 173 Filed 03/25/19 Page 2 of 3



                              Respectfully submitted,

                              /s/ Derrelle M. Janey
                              Derrelle M. Janey, Esq.
                              Pro Hac Vice
                              GOTTLIEB & JANEY LLP
                              111 Broadway, Suite 701
                              New York, New York 10006
                              djaney@gottliebjaney.com
                              (212) 566-7766 (telephone)
                              (212) 374-1506 (facsimile)

                              One of the Attorneys for Priority Healthcare
                              Corporation; Priority Care Pharmacy LLC;
                              Amory Priority Care Pharmacy LLC;
                              Priority Care Pharmacy Services LLC;
                              Priority Express Care Pharmacy LLC;
                              Priority Care Pharmacy Solutions LLC;
                              Amory Discount Pharmacy LLC; Priority
                              Care Pharmacy at Cotton Gin Point LLC;
                              Priority Care Pharmacy 2 LLC; Jasper
                              Express Care Pharmacy LLC; Vincent
                              Priority Care Pharmacy LLC; Vincent
                              Express Care Pharmacy LLC; Vickers
                              Priority Care Pharmacy LLC; Carbon Hill
                              Express Care Pharmacy LLC; Bowie’s
                              Priority Care Pharmacy LLC; Bowie’s
                              Express Care Pharmacy LLC; B&K Priority
                              Care Pharmacy LLC; B&K Express Care
                              Pharmacy LLC; Tombigbee Pharmacy LLC;
                              Main Street Drugs LLC; Yellowhammer
                              Pharmacy Services Corporation; Medical
                              Park Discount Pharmacy LLC; Burns
                              Discount Drug Store LLC; Ozark Family
                              Pharmacy LLC; Priority Care Professional
                              Staffing LLC; Medpoint Inc.; Medpoint
                              LLC;      Medpoint     Advantage       LLC;
                              Professional Healthcare Staffing LLC;
                              Medpoint Pharmacy Benefit Managers LLC;
                              Konie Minga; Phillip Anthony Minga;

                                2
     Case 2:18-cv-01479-KOB-HNJ Document 173 Filed 03/25/19 Page 3 of 3



                                     Wesley Minga; Christopher Daniel Knotts;
                                     and Daniel Baker.

OF COUNSEL:
Harlan I. Prater IV
hprater@lightfootlaw.com
Jackson R. Sharman III
jsharman@lightfootlaw.com
Wesley B. Gilchrist
wgilchrist@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
Amie A. Vague
avague@lightfootlaw.com
Christine E. Gwinn-Ross
cgwinn@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, LLC
400 20th Street North
Birmingham, AL 35203
(205) 581-0700
(205) 581-0799 (facsimile)


                        CERTIFICATE OF SERVICE

      On this 25th day of March, 2019, I certify that a copy of the foregoing was
served all counsel of record through this Court’s electronic filing system.

                                     /s/ Derrelle M. Janey
                                     Derrelle M. Janey, Esq.
                                     Pro Hac Vice
                                     GOTTLIEB & JANEY LLP
                                     111 Broadway, Suite 701
                                     New York, New York 10006
                                     djaney@gottliebjaney.com
                                     (212) 566-7766 (telephone)
                                     (212) 374-1506 (facsimile)




                                       3
